— Order, Supreme Court, Bronx County (Sharon A.M. Aarons, J.), entered May 9, 2012, which, upon renewal, granted defendant’s motion to change venue from Bronx County to New York County, unanimously affirmed, without costs.
There is an absence of evidence in the record demonstrating an intent of plaintiff to reside in Bronx County “with some degree of permanency” (Rivera v Jensen, 307 AD2d 229, 230 [1st Dept 2003] [internal quotation marks omitted]; see Sibrizzi v Mount Tom Day School, 155 AD2d 337 [1st Dept 1989]). Even accepting plaintiffs allegations and evidence to be true, the evidence shows only that plaintiff stayed with her mother in Bronx County for a brief period of time while she was having marital problems with her husband, who remained in Georgia with the couple’s daughters. Concur — Mazzarelli, J.P., Sweeny, Moskowitz, Manzanet-Daniels and Gische, JJ.